Order entered October 13, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01378-CV

 IN RE INNOVATION FIRST, INC., INNOVATION FIRST INTERNATIONAL, INC.,
          DAVID A. NORMAN AND ROBERT MIMLITCH, III, Relators

                 Original Proceeding from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-05475-D

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE